Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 AS af 9 | he

February 12, 2021

To The Honorable Monty Wilkinson
Acting Attorney General

Of The United States

U.S. Department of Justice

950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

From Betty Jane Ayers
969 Oak Ridge Turnpike #144
Oak Ridge, TN 37830

a ae

Re: Letter of Directive
Dear Mr. Attorney General:

| write you with full confidence that you today will do what those in your position in the past have failed
to perform: There has been a prior grievous failure to act within the Deputy Attorney General’s office
and the overseeing office of The Attorney General of the United States of America which | have outlined
in the attached writ which | submitted over the last three days to the Court, but in its entirety and
finality to The US District Court in DC yesterday.

| have attached all documentation with the outline and proof that every single member of our Congress
who voted on January 6, 2021 not to send the vote back to the States for certification knowingly
committed treason, yet those same members of Congress are now being allowed to Stay in office and
vote to impeach our 45" President.

| am writing this letter of directive that you must take immediate action and order the arrests of all
those guilty of treason, and that you must act on the entirety of evidence presented and the entirety of
the requested actions in these attachments. | look forward to seeing the immediate public
announcement from your office that you will act immediately to bring those who have committed
treason to justice, and that you are immediately taking course of action and overseeing the carrying out
of activities in my submission of all requested actions.

We the People are ready to fill all vacancies these arrests will leave, until new elections are ordered.

Demandant and Member of We the People,

Betty Jane Ayers
cc: Demandant’s entire submission of yesterday to the
United States District Court, District of Columbia
February 19, 202¢aS€ 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Pager? of 36

To The Honorable Monty Wilkinson T tT 5 k 44 2

Acting Attorney General

Of The United States

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

From Betty Jane Ayers
969 Oak Ridge Turnpike #144
Oak Ridge, TN 37830

TS) of GY of QS”

Re: SECOND Letter of Directive regarding treason, sedition, and other grievous crimes committed

Dear Mr. Attorney General:

It is with great and grave disappointment | see you have taken no action on my previous letter to you of February 12,
2021, which | sent via your government e-mail site. | tried to deliver a paper copy to you via courier on February 12,
2021, but he stated the building was “closed due to covid,” but | also in that e-mailed letter told you you could obtain a
copy of the proof of crimes with my submission at the District Court in DC if courier was unsuccessful.

| contacted your mail room and they said there is a place for couriers to bring letters, sol am sending this letter today
via your email, but also via courier and am including last week’s letter and attachments of proof that the courier had.

What is attached is documented proof of KNOWING, JOINT, and WILLFULL acts of election fraud, treason, sedition, the
repeated taping of rape of innocent children for blackmail purposes, plotting of murders of those in government seats
and more — committed by those sitting in the highest seats of our government.

| have given you the names of the attorneys that will verify the proof, and have included the actual proof- in the form of
sworn affidavits, statements, and transcription of the video tapes of witness statement of crimes committed and where
further proof is held, and I’ve included the link to where you can see the video statements for yourself. I direct you to
IMMEDIATELY take action, contact the attorneys who will give immediate verification, and order the immediate
arrest and prosecution of all involved parties, and contact me immediately via email or phone so we the people can
immediately fill the vacant elected seats these arrests will leave until new elections can be held. Every single member
of Congress who voted NOT to send the vote back to the States for recertification on January 6, 2021 KNOWINGLY
committed treason, and every single person elected to a government seat after 2017 is there illegally.

There is no excuse or reason for you to delay in this matter- the severity of crimes committed necessitate that you
must act immediately.

Our Constitution gives this right of redress to We the People, and our Constitution also makes it clear that no law can be
made to prevent the right of We the People to this redress, so | am also disappointed that the District Court in DC sent
my Writ of Quo Warranto of last week back to me for nonpayment of fee (instead of contacting me- | would have paid it)
and because it was not typed in the proper form. It is my belief that both of those requests are against the
Constitution’s stipulation that no law can be made to prevent the right of the people to redress, nonetheless, | will re-
type in proper form and re-submit with payment of fee if you fail to act, but | trust your immediate action upon receipt
of today’s letter and the enclosed proof will preclude my re-submission.

| await your phone call or email to me so We the People can begin our job- do not write to me, only call or email, as this
matter necessitates immediate action.

Demandant and Member of We the People,

Betty Jane Ayers Si” ot SII 0+ Gina tenen ee,

Enc: Demandant’s submission to US District Court of DC, with attachments
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Pagsqlgi Pe pg 3d 5

Sent from protonmail with attachments 2/19/2021:

 

 
    

@ProtonMail

os Lane Reg ster sl __URGENTI! SECOND LETTER OF DIRECTIVE REGARDING
TREASON, SEDITION, AND OTHER GRIEVOUS CRIMES
COMMITTED BY MEMBERS OF OUR GOVERNMENT

boa. Uy
Ln eg
Ve Eees

 

\ter™

a

{
(Ss uewd and Ma, VYQOV) refused { Qwervewr Ae (ree
So T sent all pavf wv te Willner

VA See email accowt
To The Honorable Monty Wilkinson

Acting Attorney General Of The United States
U.S. Department of Justice

950 Pennsylvania Avenue, NW

Washington, DC 20530-0001

February 22, 202€ase 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page ppt? Cer j Af 0 4s

From Betty Jane Ayers
969 Oak Ridge Turnpike #144
Oak Ridge, TN 37830

2S 0 GED o Gs

Re: THIRD Letter of Directive regarding treason, sedition, and other grievous crimes committed
Dear Mr. Attorney General:

It is with great and grave disappointment | see you have taken no action on my previous two letters to you of February
12, and 19, 2021, which | sent via your government e-mail site. | tried to deliver a paper copy to you via courier on
February 12, and February 19, 2021, but the first day the courier stated the building was “closed due to covid,” and even
though | phoned the mail roam and received instructions for where to tell the courier to enter the building, and what to
tell the guard, the DOJ building staff refused the second delivery attempt from the courier, so | sent all attachments via
your email on the 19th.

What | attached is documented proof of KNOWING, JOINT, and WILLFULL acts of election fraud, treason, sedition, the
repeated taping of rape of innocent children for blackmail purposes, plotting of murders of those in government seats
and more — committed by those sitting in the highest seats of our government.

In my second email, | gave you the names of the attorneys that will verify the proof, and included the actual proof- in the
form of sworn affidavits, statements, and transcription of the video tapes of witness statement of crimes committed and
locations of where further proof is held, and | included the link to where you can see the video statements for yourself. |
direct you to IMMEDIATELY take action to contact the attorneys who will give immediate verification, and order the
immediate arrest and prosecution of all involved parties, and to contact me immediately via email or phone so we the
people can immediately fill the vacant elected seats these arrests will leave until new elections can be held. I have
given you proof that every single member of Congress who voted NOT to send the vote back to the States for
recertification on January 6, 2021 KNOWINGLY committed treason, and every single person elected to a government
seat after 2017 with a non-certified voting machine is there illegally and must immediately resign, and every single
person who has participated in these blackmail tapes has sworn allegiance to an entity other than the United States,
yet still sits ina U.S. government seat.

There is no excuse or reason for you to delay in this matter- the severity of crimes committed necessitates that you
must act immediately.

Our Constitution gives this right of redress to We the People, and our Constitution also makes it clear that no law can be
made to prevent the right of We the People to this redress, so | am also disappointed that the District Court in DC sent
my Writ of Quo Warranto of last week on these matters back to me for nonpayment of fee (instead of contacting me- |
would have paid it) and because it was not typed in the proper form. It is my belief that both of those requests are
against the Constitution’s stipulation that no law can be made to prevent the right of we the people to redress,
nonetheless, | will re-type in proper form and re-submit with payment of fee and name you in the suit, also if you fail to
act today. | trust your immediate action upon receipt of today’s letter will preclude my re-submission.

| await your phone call or email to me no later than 5:00 pm today so We the People can begin our job- do not write to
me via USPS, only call or email, as this matter necessitates immediate action.

Demandant and Member of We the People,

Betty Jane Ayers QS IIo ; Syepee ice.
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Pagel pf 35 5 5 g 5

 
 

Parnell

Petia Sa

ie wise ep Ae apg (2) URGENT!!! SECOND LETTER OF DIRECTIVE REGARDING «:

tad . TREASON. SEDITION. AND OTHER GRIEVOUS CRIMES
COMMITTED BY MEMBERS OF OUR GOVERNMENT

 

bea eH

i)

 

/\ Foran NobGcetan

/ Se

‘yo AG Ne Aly Winey
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 “] 6 of 36

€

SOTN: Alternative News, Analysis & Commentary

Revealing the True State of the Natior

 

BOMBSHELL INTERVIEW! THE PLOT TO MURDER JUSTICES OF THE U.S. SUPREME COURT

Posted on January 20, 2021 by State of the Nation

JOHN ROBERTS, JEFF EPSTEIN AND THE
PLOT TO MURDER SCOTUS JUSTICES

Posted by Alexandra Bruce
FORBIDDEN KNOWLEDGE

At noon today, Supreme Court Chief Justice John Roberts is scheduled to swear-in Joe Biden and Kamala Harris
as President and Vice President of the United States, respectively.

This video gives us some background about Chief Justice Roberts. It was posted on Telegram yesterday morning
by superlawyer, Lin Wood in 8 parts, which I strung back together again, uploaded and transcribed, below.

It’s an interview with a government whistleblower known as J ohnHereToHelp (JHTH), in which
he describes how Chief Justice Roberts adopted his children with the help of Jeffrey Epstein and
then he proceeded to use his children to sexually entrap and blackmail powerful people.

He says, “Children are often used as a commodity, a way to buy yourself into certain inner circles.
And these people are all wealthy, they’re all powerful and they won’t trust you unless you’re as
compromised as they are.

“So you provide children to them. Your children, adopted children, whatever. This is how they
trust you and you’re as dirty as they are. You cannot be exposed, because you can’t expose them,
they can’t expose you, if everybody’s just as dirty, you know you're safe.

“And this is a way for them to buy your way into these inner circles, then get access to whatever.
Children are the payment and the dirt and the control.”

JHTH also details how Roberts helped with some logistics in a plot to kill several Supreme Court Justices during
Hillary Clinton’s first term, so that she could then pack the Supreme Court with Globalists/Communists. She
wasn’t supposed to lose.

This FBI false flag operation was foiled when J ohnHereToHelp was hired by someone at the office of the Supreme
Court to infiltrate the operation. However, those trained and armed by the FBI to commit mass-murder fell back

> e

to a Plan B, to execute Justice Anton Scalia, who was Hillary’s “greatest threat”.
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 7 of 36

Interviewer: ...Epstein and Supreme Court Justice Roberts initially would have met or how that relationship
would have developed?

JHTH: How they would have met. I think they met when he was under Bush, not too long after he was appointed,
somewhere along there, just basically meeting powerful people, something like that.

[Epstein] did help him with his adopted children. From what was said there and what was discussed openly in this

little dirty tricks squad, the children are not genetically related but they’re raised that way, that’s more valuable to
them.

One, if not both were born in Wales but they were in the Epstein channels and they were easily removed from
their version of foster care to Ireland, which has much more open adoption-type records.

And he facilitated this for Roberts so he could adopt them both at the same time. There was a little gap but it was
just paperwork and Epstein had done that for him. So, they had met, they had worked together and he was doing
favors at some point.

Interviewer: Was this something that Supreme Court Justice Roberts would have paid for? Or is this a favor
exchange to Epstein, to link up with these children, or...?

JHTH: I don’t know, at that point. It’s possible. It could have been either one. I don’t think there would have
been a payment, at that point. I was for his position, there may be some type of favor. I don’t know that either was
done. He facilitated it. Was there a payment? Was there a favor? I can’t say.

Interviewer: Can you go into any more details on Supreme Court Justice Roberts with these children and the
circles that he ran in, as far as you’re aware?

JHTH: Children are often used as a commodity, a way to buy yourself into certain inner circles. And these people
are all wealthy, they’re all powerful and they won’t trust you unless you’re as compromised as they are.

So you provide children to them. Your children, adopted children, whatever. This is how they trust you and you’re
as dirty as they are. You cannot be exposed, because you can’t expose them, they can’t expose you, if everybody’s
Just as dirty, you know you're safe.

And this is a way for them to buy your way into these inner circles, then get access to whatever. Children are the
payment and the dirt and the control.

Interviewer: Now, who else would we want to talk to or is there any additional documentation that we can
pursue to solidify what you're saying here today?

JHTH: The FBI has copies of the videos from the FISA surveillance. It was discussed but I can’t prove it that
Roberts had a copy. Rod Rosenstein certainly has a copy. Sean Henry of CrowdStrike, who was FBI at the time, he
Nei j.- fe
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 8.di{36 a 5 34 by
VO

took two copies back to the FBI with him. The copies were made and then, it was actually Sean Bridges \
encrypted them and gave them the keys. So there are copies out there.

Interviewer: And who would be on these tapes, most likely? As far as from your conversations in the trick
squad?

JHTH: From just those tapes and talking about the copies? Those would be Roberts — excuse me — those would
be Pence and his two lovers and the younger ones. There were also — they would do the same thing; illegal
surveillance or sometimes FISA but this was mostly in the country. Illegal surveillance with Roberts’ children —
and whoever they were with.

They'd set it up. They knew that they weren’t going to be exposed, because these were Chief J ustice Roberts’
children. And please keep in mind that these children have been abused since birth and I don't want anything else
happening. They’ve already lived through Hell, they don’t need anything else.

They were, again, loaned-out for these different groups and they did surveil many of them.

Interviewer: Now, you also have said, in past discussions that there was a plot that Roberts was allegedly a part
of, where they discussed murdering other judges on the Supreme Court under a Hillary Clinton administration,
can you give me any details on that?

JHTH: This was something the FBI set up, under their guidance from their political people. It was going to be a
false flag. This was going out 2 years, almost before the election. And it was a Sovereign Citizen group. Obama did
not want any terrorism unless it was white terrorism. So, this was a Sovereign Citizen group that the FBI had
infiltrated and armed and instigated against other targets.

They were, for the most part pro-America but they were racist in some of their origins. A lot of them were divorced
fathers with a grudge against the court system, anyway and the FBI people had infiltrated and exploited this.

They moved them up to the level of assassinating Federal judges, political people, things like that. You want the
names? I can tell you.

So, anyway, part of their plot was various types of attacks on the Supreme Court, to take out as many judges as
they could and Roberts was aware of this. He actually provided some scheduling, because apparently, the justices
are not all there at one time, they come and go as they please — and, “These three will be working something and
these three...” and he provided this to the group, so they could finalize their plans.

They were very, very close in what they were trying to do. They had explosives, all types of automatic weapons,
they had rocket launchers and they were very close to it.

They were going to assassinate F Dennis Savlor, he’s a Federal Judge in Massachusetts and Martha
Coakley and Lisa Monaco and her family. They were going to make it look like a home invasion and film it until
later, when they needed it.

And this was their initial attack plan and then, the Supreme Court got infiltrated, at their request. And when I
found out what they were doing, that they were going to attack these judges and they were going to pack the
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 9 of 9644 TT %, Nef (o
I

Supreme Court, I tried to end-run them.

I had minders, people kept tabs on me. I had FBI minders but I tried to end-run and expose it and I took all the
evidence, I went to Homeland Security, who were overwhelmed and they called in the FBI and then the DOJ ;
which came right back on me and they picked me up just a few weeks later, when they found out who I was.

And the damage to their plots had been done. They did get close to assassinating people up there. Lisa Monaco,
the judge was under 24/7 security, Martha Coakley had in-state security and I did prevent them from going after
the Supreme Court, although their plans were all out, they had maps, they had the weapons, they had everything
planned, so at least it prevented something like that.

Interviewer: Now, were the teams who supposed to do the actual operations against the judges, were those
Americans or were they foreign?

JHTH: No, these were Americans. A third would be these Sovereignty groups and two thirds would be FBI people
or people working with the FBI.

They were going to get rid of them, anyway. They actually have recordings of their planning over the phone — me,
as part of this group — and then, they did not hang up the phone — they did not kill the phone and we were
listening to them talking about killing me and my wife. Things like that.

Another time, they actually butt-dialed me and he was talking about — he was on the phone talking to various
people — about their plans, about Hillary going after her and what they were going to do to us because we new too
much and were outside, at the time.

So, they could not do what they wanted, we got the people under surveillance, we saved them. As a credit for
saving them, they were very upset that their plans had gone to crap, very upset with me, especially when they
came and picked me up. But it stopped it. Their plans were written-out, they were like, they had maps, they had
surveillance, they had quite a but of equipment.

Interviewer: What was the timeline they were hoping to do this in?

JHTH: This would be right after — within the first year of a Hillary Clinton’s presidency. She was not supposed to
lose. So, this was all planned-up and it was more than just that. It was a twofold. They wanted to pack the court,
they wanted to take out as many as they could. Roberts was actually helping, because he didn’t want to be one of
them and he wanted some choice in who would be on the bench after that. He wanted to maintain some form of
control, so he did provide information.

But it was supposed to be done within the first year of Hillary Clinton’s campaign, so that they could ban firearms,
as well. And pack the Court. So, they had plenty of time to do that. That was their two main goals.

Interviewer: Do you believe the death of Anton Scalia was part of this same plot or is that — do you know if that
was separate?

JHTH: It was the same people. He was a backup plan. He was their biggest threat; being the most Conservative
justice.
. mE ale! f if
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page-40 of 36-- fA og b
Justice Scalia, actually, I believe he found out about this; the plans and he went to the White House, like’a

before his death. I believe he found out what they were trying to do.

week

When they moved away from the overall attack, of where these people lived or making an attack over the holidays,
when more than one justice would be in their home, things like this — and again, Roberts was providing this.

They had to take him out. He was seen as their biggest obstacle. So, the same basic group that was involved were
given access to the ranch where he was found.

They talked about how they did it, they had a couple different options but it was discussed prior to his death; what
they intended to do, where they could possibly do it, how they could do it, who they would need.

The records are there, at the Cibolo Ranch, one person was brought in — it was three men — one person was
brought in as a tent worker the other two — same team — were brought in as servants from a group that was there
hunting.

And they discussed how it was done. They used DMSO, dimethy] sulfoxide, which is a fairly inert chemical, just
goes through your skin. But if you mixed it with a poison or a drug or something like that, it will go directly into
your system and overload you. I believe that’s why he was found with a pillow over his face. He was struggling to
breathe. He couldn’t breathe, he was choking.

And this particular chemical, you can tailor it to the person. If they have a drug problem, you can put fentanyl in it
and overdose them. If they have a heart condition, it would take very little to go directly in, it would be like a direct
injection into the heart.

And then, they talked about how they did it and Roberts was on the phone, discussing the successor. And he
wanted a say in it, because now, it was only going to be one person and he wanted to pick that person and he
wanted a say in who was going to take it — and of course, there was all kinds of talk about Eric Holder taking it and
all kinds of people. But he wanted a say in who was going to take over Justice Scalia’s spot.

And I don’t think he got it. I mean, obviously, he can't, because President Trump is here. But he did want it and
this is all prior to discussions and him complaining that he wasn’t getting any say prior to his death. His sudden
death. It was well-known.

Interviewer: Aside from Roberts being witting on this, did Rosenstein or anyone outside of the White House,
had they been made aware of the plans, perhaps in Hillary’s camp that you could speak about?

JHTH: Oh, Hillary was one who knew about it, it was supposed to be done under her watch, her first term, so
that they could pack the Court. They were fully aware of it.

Rod has an intense hatred of Hillary, even though he worked with her when he had to. He’s not fond of Obama,
really. He’s only fond of himself.

But the plan was to be enacted through them and [Rod Rosenstein] was integral in running the Hammer system
through Baltimore...
Casel21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 11 oT] 5 bg yf |
SOTN: Alternative News, Analysis & Commentary

Prot: pencery Piu WordMries,
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 add 12 {36 4 ls

https: //www.newsmax.com/newsmax-tv/rudy-giuliani-hunter-biden-burisma-new-york-
post/2020/10/15/id/992109/

5 Million Downloads to Newsmax APP! Read More Details...
Home| Newsmax TV

Giuliani to Newsmax
TV: Biden Family
'Taking Money
Illegally' for Years

(Newsmax TV/"National Report”)

By Sandy Fitzgerald | Thursday, 15 October 2020 10:23 AM

The mainstream media has been involved in its "usual coverup" of the
"criminality" of Democrat presidential nominee Joe Biden and his
family when there is "so much evidence that the Biden family has been
taking money illegally for many, many years,” President Donald
Trump's personal attorney Rudy Giuliani told Newsmax TV Thursday.

"Now we have [Hunter] Biden's own text messages to his father, to
others, which make it clear they were stealing money, taking money
from countries like Iraq, Ukraine, China, Romania, don't forget

Moscow, the $3.5 million from Moscow that Biden lied about at the
debate,” Giuliani told Newsmax TV's "National Report."
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 1g of 36-— Qt 3
fe it 96

He also claimed that one of the messages shows Joe Biden was getting
money that was being paid to his son Hunter Biden from overseas

interests.

Giuliani's comments come after the New York Post's reports about
receiving a hard drive from a laptop purportedly owned by Hunter
Biden. The computer, bearing a Beau Biden Foundation sticker, was
left at a Delaware repair shop but was never picked up. The shop's
owner provided copies of the hard drive to the FBI and to Giuliani's
attorney after reportedly discovering incriminating emails on the
laptop, and Giuliani provided a copy to the Post.

"Today the NY Post puts the lie to [Joe Biden's] claim he didn't know
about Burisma and the shenanigans ... the fact he was involved in a
bribe there," said Giuliani. "He said he never met or knew anything
about Burisma. Text messages make it clear in 2015 he had a meeting
with the number two guy of Burisma in Washington, D.C. Those texts
were supplied by the Post."

Giuliani insisted he got the hard drive "completely legally," but the

Bidens aren't saying its comments aren't true because "it isn't untrue."

He also revealed an email that he said was sent by Hunter Biden to his

daughter that shows Joe Biden was getting money from Ukraine.

In the email, sent on Jan. 6, 2019, Hunter Biden said that he doesn't
get "any respect" from his family and that he hopes that she can "do
what I did and pay for everything for this entire family for 30 years.

Don't worry, unlike Pop, I won't make you give me half your salary."
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page A4.éf j
APS 4 3h 3

"That's on the hard drive," said Giuliani. "It's clearly his hard drive. It

has a thousand pictures of him."

The FBI, Giuliani added, has had the hard drive's contents for
eight months. He said he thinks the pictures and videos constitute a
"national security threat to the United States" because they are all in

the hands of China so they can extort Joe Biden with them.

"Another question: Who would pay $30 million to a guy who is
consistently on drugs unless he's doing it to bribe his father, who was
the vice president?" asked Giuliani. "Then how come Joe lost every
negotiation with China? ... He's been using his family to make millions
for years. He's been doing it by selling us out. And it's disgraceful that
the media covers it up."
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 15 of

lawenforcementtoday.com/ revealed-pelosi-has-invested-more-tha n-1-million-in-crowdstrike-com pany-
tied-into-russia-collusion-hoax/

   

House Speaker Nancy Pelosi (D-CA)

Revealed: Pelosi has invested more
than $1 million in ‘CrowdStrike’
company tied into Russia collusion
hoax

Posted by: Pat Droney [October 16
2020 |CategoriesFeature d, Investigations, Must Reads

Share:
WASHINGTON, DC- Have you ever wondered why House Speaker Nancy Pelosi seems to
have a personal agenda against President Trump, more so than a political one? Now, information
has come out through ft ea!lClear!ns estivation (RCI) that ties Pelosi and her husband Paul into a
cybersecurity firm called CrowdStrike.
If that sounds familiar, it should. The company was the organization that accused the Russians of
hacking the Democratic National Committee and stealing data. Hillary Clinton then took that
information to accuse the Trump campaign of colluding with Russia in the 2016 election.

After CrowdStrike made the allegation, the intelli gence assets of the United States then
embarked on an investigation of so-called Russian collusion which tied up the federal
government and the narrative for over three years, consuming the Trump administration in what
amounted to a hit job.

Now, it has been revealed that Pelosi and her husband have invested over $1 million in
CrowdStrike holdings, according to recent financial disclosures. On Sept. 3, the Pelosi’s
purchased the stock at a price of $129.25, with the stock having risen recently to over $140,
According to Pelosi’s spokesman Drew Hammill. he said:

“Speaker Pelosi is not involved in her husband’s investments and was not aware of the
investment until the required filing was made. Mr. Pelosi is a private investor and has
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 16 of 36

AY IV 96,245

investments in a number of publicly traded companies. The Speaker fully complies with
House Rules and the relevant statutory requirements.”

The investment made by the Pelosi’s in the range of between $500,000 and $1 million should
raise eyebrows due to the company’s involvement in the Russia collusion fraud.

LET Unity - It's being called the "Netflix" of the Emer ency Responder and Veteran Community

         
  

     

CrowdStrike was instrumental in the FBI’s investigation into the alleged hacking of the DNC in
2016. RCI noted that the company’s executives had shared intelligence with the FBI ona
continuing basis, making contacts in the early months of the investigation.

Esquire Magazine reported that in October 2016, when U.S. intelligence officials had first
accused Russia of cyber meddling, a senior U.S. government official actually contacted
CrowdStrike co-founder Dmitri Alperovitch and thanked him for “pushing the government
along.” The company was also mentioned in both the final report of Special Counsel Robert
Mueller and the Senate Intelligence Committee, both of whom cited the company’s forensics.

The company drew the attention of President Trump, who during the July 2019 phone call with
Ukraine President Volodymyr Zelensky, asked him to look into CrowdStrike’s role in the breach
of the DNC serve, and suggested that the company may have actually been involved with hiding
the identity of the real perpetrators.

CrowdStrike has significant ties to the Democratic Party and intelligence officials who drove the
Russia hoax, so the investments made in the company by Pelosi and her husband asks more
questions than it answers.

The law firm retained by the DNC, Perkins Coie hired CrowdStrike to investigate the data breach
in April 2016. In fact, at the outset of the incident, Atty. Michael Sussmann of Perkins Coie
personally reached out to CrowdStrike officials and informed them that Russia was likely behind
the server breach.

When CrowdStrike went public with the Russian hacking allegation in June, Perkins Coie had
already hired Fusion GPS, which is the opposition research firm which produced the bogus
Steele dossier that alleged a conspiracy between Russia and President Trump.

The entanglements between CrowdStrike and the federal government are even more pronounced.
The president of CrowdStrike, Shawn Henry, who led the team that remediated the alleged
breach to the DNC server and blamed the hack on Russia, was formerly the assistant director at
the FBI under none other than Robert Mueller.
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page SE iV
pga

Henry also is a former analyst at Trump-hating MSNBC, which led the charge in promoting the
Trump-Russia hoax along with CNN.

Co-founder Alperovitch is a former nonresident senior fellow at the Atlantic Council, which is a
Washington organization that actively lobbies for an aggressive posture toward Russia.

CrowdStrike is clearly up the Democrats behind, having donated $100,000 to the Democratic
Governors Association in 2016 and 2017, RCI reported.

Clearly, CrowdStrike had numerous conflicts of interest in the Russia investigation which
happened to coincide with what RCI called a “series of embarrassing disclosures that call into
question its technical reliability.”

For example, early in 2017 CrowdStrike was forced to take back an allegation that Russia had
hacked Ukrainian military equipment with the same malware which was Claimed to have been
discovered inside the DNC server.

Likewise, during the FBI’s investigation into the DNC server breach, the company never
provided direct access to the FBI for the alleged hacked servers, turning back requests from the
agency which reached all the way to the top of the agency, former director James Comey.

The FBI actually had to rely on CrowdStrike’s images of the servers, along with reports that
Justice Department officials later said were given to the agency in incomplete, redacted form.

In fact, the assistant director of the FBI’s Cyber Division, James Trainor, told the Senate
Intelligence Committee that the “DNC’s cooperation with the FBI’s 2016 hack investigation was
‘slow and laborious in many respects,’ and that CrowdStrike’s information was ‘scrubbed’
before it was turned over.

According to Alperovich, the company allegedly installed its Falcon software to protect the
DNC’s server on May 5, 2016; however the emails were stolen from the server three weeks later,
during a time period form May 25 to June 1.
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page A8 of 36

At ?5 4q 5

Worse yet for the company, recently unsealed testimony from the House Intelligence Committee
showed that Henry admiticd under oath behind closed deors in December 2017 that there was no
“concrete evidence” that Russian hackers had in fact stolen any emails or other data from the
DNC servers.

“There’s circumstantial evidence, but no evidence that they were actually
exfiltrated,” Henry said. “There are times when we can see data exfiltrated,
and we can say conclusively. But in this case it appears it was set up to be
exfiltrated, but we just don’t have the evidence that says it actually left.”

The information from Henry, along with a large number of transcripts were released by House
Intelligence Committee Chairman Adam Schiff only after pressure from then-acting Director of
the Office of the Director of National Intelligence, Richard Grenell.

RCI reported last month that Henry’s (estinon in front of the House committee conflicted with
testimony in front of the Senate Intelligence Committee just two months prior, in October 2017.
According to his testimony to the Senate, Henry said that CrowdStrike was “able to see some
exfiltration and the types of files that had been touched,” but not the files content.

During the same House testimony, Henry changed his testimony at the prodding of his attorneys
to correct an initial answer, where he had falsely said he knew when Russian hackers had
exfiltrated the stolen information.

Henry then, in trying to cover his tracks tried to make the ridiculous argument that Russian
hackers “could have taken individual screenshots of each of the 44,053 emails and 17,761
attachments” that ended up being distributed by WikiLeaks.

RCI reported that as CrowdStrike’s incompetence was being secreted from the public, Wall
Street was being kind to the company. In 2017, just one year after alleging Russian interference,
the company was valued at $1 billion. Just three years later, after going public in 2018, the
company’s valuation was $6.7 billion, then raised shortly afterward to $11.4 billion.

Just over a year later, its market cap was $31.37 billion; CrowdStrike doubled its revenue on
average every year, rising from $52.75 million in 2017 to 481.41 million this year.

Other companies also benefited from the Trump-Russia collusion hoax, RCI reports.

New Knowledge, which is staffed in part by several former Democratic Party operatives and
intelligence officials wrote a report for the Senate Intelligence Committee that had accused a
Russian troll farm of interfering in social media which allegedly duped millions of Americans;
the report was later disputed.
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 OEP AL pg 5 =

New Knowledge itself was involved in a social media disinformation campaign for the benefit of
Alabama Senator Doug Jones (D).

At the same time the Democrat party’s impeachment scam was underway in Congress, yet
another cybersecurity firm with ties to the Democratic Party, Area One, was accusing the
Russian spy agency GRU of hacking into Burisma, the Ukrainian energy firm where Hunter
Biden was on the board of directors, for the purposes of allegedly gaining dirt on Joe Biden.

Likewise, a firm with extensive ties to the Atlantic Council and the Pentagon, Graphika, put out
reports that accused Russia of impersonating both left-wing and right-wing websites in order to
try to fool Americans.

With a number of firms benefiting from accusations of Russian interference in the American
electoral process, CrowdStrike is front and center. Now Nancy Pelosi, who even to this day
accuses President Trump of being a Russian asset, is herself benefiting financially from the
success CrowdStrike has garnered perpetrating a hoax.

About The Author

Pat Droney

Pat Droney is a retired police officer, having worked in the field in for over 31 years,
up to and including the rank of Chief of Police. After retirement, Pat worked as
Director of Campus Safety for a private school, as well as Loss Prevention Supervisor
in the retail sector. He currently works in the transportation industry. Pat is a proud
Reagan conservative patriot, loves his Irish heritage, but especially loves his country
and is an unabashed supporter of our military.
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 20 of 36

SHE V pa Ih 3

https://nypost.com/2020/10/22/email-sent-from-bidens-brother-to-hunter-references-ha rris-report/

 

Email reportedly sent from Biden’s
brother to Hunter references Kamala

Harris
By Emily Jacobs

October 22, 2020 | 12:25pm | Urcate

 

Sara and Jim Biden arrive at the White House in 2011.

An email sent by Democratic presidential nominee Joe Biden’s brother Jim to
Hunter Biden and others regarding a potential business venture with a now-
bankrupt Chinese conglomerate included the name of Biden’s vice
presidential running mate, Sen. Kamala Harris, according to a report.

The email, dated May 15, 2017, and obtained by Fox News, is not related to
the laptop or hard drive belonging to Hunter Biden that was first reported on
by The Post, according to the network.

 
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page “dehy pe dof 3
HV 66

In the correspondence, Jim Biden shares a list of “key domestic contacts for
phase one target projects” for the venture with CEFC China Energy Co.

The list included prominent Democratic names such as Sens. Harris of
California, Amy Klobuchar of Minnesota, Dianne Feinstein of California and
Kirsten Gillibrand of New York, New York Gov. Andrew Cuomo, New York
City Mayor Bill de Blasio, former Virginia Gov. Terry McCauliffe and others.

The email’s subject line read: “Phase one domestic contacts/ projects,”
according to the network.

It is unclear if any of the lawmakers listed were ever contacted for any reason
related to the email.
Hunter Biden

While the network reports that this email was not related to others, emails
obtained by The Post earlier this month showed Hunter Biden pursued
lucrative deals involving CEFC China Energy Co.

Emails reveal how Hunter Biden tried to cash in big on behalf of
family with Chinese firm

Play Video

In an email sent to Hunter dated May 13, 2017, obtained by The Post, details
of “remuneration packages” were discussed for six people involved in an
unspecified business venture.

Hunter Biden was identified as “Chair / Vice Chair depending on agreement
with CEFC,” an apparent reference to the bankrupt company.

SEE ALSO

   

Emails reveal how Hunter Biden tried to cash in big on behalf of family with Chinese firm
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page ay 34
OV 5 34S

Aside from Hunter Biden in the email obtained by Fox News, the other
recipients were identified as Tony Bobulinski, Rob Walker and James Gilliar.

Bobulinski, who describes himself as a former business partner of Hunter, told
The Post's Michael Goodwin on Thursday that the May 13 email was
“genuine.”

That email included an outline of a “provisional agreement” for an unnamed
company, under which 80 percent of the “equity,” or shares in the new
company, would be split equally among four people whose initials correspond
to the sender and three recipients, with “H” apparently referring to Biden.

Hunter Biden’s ex-business partner told ‘don’t mention Joe’ in text
message

Play Video

“Hunter has some office expectations he will elaborate.” A proposed equity
split references “20” for “H” and “10 held by H for the big guy?” with no further
details.

Speaking to Goodwin, Bobulinski confirmed that “the big guy” was, in fact, the
2020 Democratic presidential nominee.

The email was contained in a trove of data that the owner of a computer repair
shop in Delaware said was recovered from a MacBook Pro laptop that was
dropped off in April 2019 and never retrieved.

The computer was seized by the FBI, and a copy of its contents made by the
shop owner was shared with The Post.
Region of Lazio
Country of Italy

  

I, Prof Alfio D’Urso, Advocate/Lawyer, of Via Vittorio Emanuele, Catania, 95131 Italy, do hereby y
provide the following affidavit of facts as conveyed in several meetings with a high level army
security services official: ed

Arturo D’Elia, former head of the IT Department of Leonardo SpA, has been charged by
the public prosecutor of Naples for technology/data manipulation and implantation of viruses in
the main computers of Leonardo SpA in December 2020. D’Elia has been deposed by the presiding
judge in Naples and in sworn testimony states on 4 November 2020, under instruction and direction
of US persons working from the US Embassy in Rome, undertook the operation to switch data
from the US elections of 3 November 2020 from significant margin of victory for Donald Trump
to Joe Biden in a number of states where Joe Biden was losing the vote totals. Defendant stated he
was working in the Pescara facility of Leonardo SpA and utilized military grade cyber warfare
encryption capabilities to transmit switched votes via military satellite of Fucino Tower to
Frankfurt Germany. The defendant swears that the data in some cases may have been switched to
represent more than total voters registered. The defendant has stated he is willing to testify to all
individuals and entities involved in the switching of votes from Donald Trump to Joe Biden when
he shall be in total protection for himself and his family. Defendant states he has secured in an
undisclosed location the backup of the original data and data switched upon instruction to provide

evidence at court in this matter.

I hereby declare and swear the above stated facts have been stated in my presence.

DATED this 6" day of January 2021 at Rome, Italy.

General Affidavit

 

  
 
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 24 of 36

 

- Eee
e Foreign

Conte, Leonardo SpA and the U.S.
Embassy behind the Election Data
Switch fraud to take out Trump

t

Hel nd Coale played a key role in the international cyber plot to fake out Trurap
Leonerde Finmeccanica's Cyber Warfare satellites are among the means used

January 5, 2021
8341

by Riccardo Corsetto

 

Riccardo Corsetto
Director L'UNICO

‘The Italian Government and Prime Minister Guiseppe Conte are directly
involved in the electoral fraud that affected the American elections leading to
Joe Biden's pending illegal victory." According to US investigative sources
working here in Italy since 18 November 2020, it was the US Embassy in Rome
who coordinated the data manipulation of votes cast for President Trump to Joe
Biden, with the technical complicity of Leonardo SpA, a company that is 31%
owned by the Italian Government and generates more than half of its multi
billion USD annual revenue from its US based subsidiary. Leonardo DRS whose

chief executive officer, William Lynn III, was formerly the undersecretary of
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 25 ant 36 ——T- oly l,

Sy
sf

defense during the Clinton Administration. Leonardo DRS is actively pursing a
public listing on the NYSE in 2021.

<€ LEONARDO

Leonardo SpA, formerly known as Finmeccanica underwent a name change in
January 2017. According to individuals who carried out the data switch
operation under the direction of US intelligence officials in the American
Embassy, they utilized one of Leonardo’s advanced military spec (cyber
warfare) satellites to transmit manipulated votes back to Frankfurt servers and
on to the United States, as reported by the journalist Cesare

Sacchetti. Leonardo S.p.A. it is the largest industrial company in Italy and is
active in the fields of defense, aerospace and cyber security. The largest
shareholder is the Italian Ministry of Economy and Finance, which owns a share

of approximately 31%.

Leonardo-Finmeccanica merged the activities of previously controlled companies
such as AgustaWestland, Alenia Aermacchi, Selex ES, OTO Melara and Wass.
Leonardo is the tenth largest defense company in the world and the third
largest in Europe with revenues from the defense sector representing 68% of its
annual revenue. The company is listed on the FTSE MIB index of the Milan Stock
Exchange. The company is structured in five operational divisions: Helicopters,
Aircraft, Aerostructures, Electronics and Cyber Systems for Security and
information. In Fiscal Year 2020, the US Government awarded nearly $1B in

cyber security, intelligence and defense contracts to Leonardo SpA.
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Pag 26 Fb ° 4 3

The former chairman of Leonardo is Gianni De Gennora who left Leonardo in
May 2020.

 

Leonardo SpA Chief Executive Officer Alessandro Profuma, a former banker who
in October 2020 was condemned for the scandal of Banca di Monte Paschi di
Siena. Alessandro Profumo was appointed by the Gentiioni Government and
reconfirmed by Prime Minister Giuseppe Conte. The same Profuma was recently

sentenced to six years for banking irregularities by Italian courts.

One of the board of directors of Leondardo SpA (2017) was Professor Guido

Alpa, a former law partner of Giuseppe Conte in Rome.

Prime Minister Giuseppe Conte in recent days had been the subject of press

articles about plans to_establish private intelligence agencies.

The involvement of the Italian Government through
Leonardo SpA

 

The President of the Council - Prime Minister Giuseppe Conte
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 Page 2These it A) Nd 6

coup that would have compromised President Donald Trump's reelection.

Switzerland has recently come under heavy accusation of complicity in the
alleged cyber coup, as claimed by Neal Sutz. a Swiss-American blogger, who

denounced Switzerland's active role in US presidential fraud.

Scylt, Swiss software linked to Dominion Voting Machines

It all starts with Scylt, denounced Neal Sutz,a software purchased by the Swiss
national postal service , which is directly implemented in_Dominion Voting
Machines at the center of the US election scandal, directly linked to the tycoon

George Soros.

According to Sutz, Switzerland never informed the Trump Administration of the
serious flaws in the Scylt software, well known to the Swiss Government, and
added that it had evidence of the plot that President Trump's lawyers would

acquire.

According to local sources with direct knowledge of these events reporting to
Nations in Action, the US nonprofit for election integrity and public governance
transparency, the manipulated data was transmitted from Frankfurt to Rome via
the US Embassy in via Veneto, according Rome the central role in the alleged
international election plot to overturn the ballots cast by American citizens for

the next President of the United States thereby creating a constitutional crisis.

On the night of 3 November (in the United States) - approximately 8 o’clock in
the morning Italian time - the counting of votes was simultaneously suspended

in a number of key battleground states, as shown by some official videos taken

from the closed circuit of the Atlanta polling station and which we have

documented extensively in this newspaper.
At that point while the fraud was already widely initiated, the Leonardo SpA IT
hackers realized that "Trump stood above Biden for a very large

and unexpected number of votes" so much so that manipulation was in vain and
not enough to make him lose.

  

Z
J ., aw

U.S. President-Elect Joe Biden

 

Sicilian born Igzanio Moncada, CEO of FATA SpA, a wholly owned subsidiary of
Leonardo SpA, is believed to bea bridge between some secret services and the
Italian Beijing Business Association, the Italian Iran Business Association and
the Italian Qatar Business Association. It has been stated that Moncada may be
a key figure in the eight month planning of the election hacking in Italy.

Senior US Embassy personnel in Italy reportedly gave the order to act,
coordinating the hacking and developing "new algorithms", states a key witness

of the fraud, to secure a win for the democrat candidate Joe Biden.

The role of the US Embassy in Rome

 
Case 1:21-cv-00551-ABJ Document 1-1 Filed 03/01/21 ee PL 4 (5 cf (.

The US Ambassador to Italy, Lewis Eisenberg

We would not advance this story if it had not come from a former member of
the world's largest cyber warfare aerospace and defense conglomerate based in
Italy. The US Ambassador to Italy is Lewis Eisenberg, very critical of President
Trump's military disengagement in the world and who is very close to the neo-

Zionist lounges connected to the Goldman circuit.

Three senior officials from the US intelligence community, landed at Leonardo
da Vinci Airport in Fiumicino several days prior to the November 34 2020
election in the US. According to a former CIA agent, the three intelligence

operatives were housed at the U.S. Embassy in Via Veneto to coordinate

hacking operations during election count suspension from November 3-4.
January 6, 2624S 1:21-cv-006StiResBRONMENKidoried oan Bade Wop 4 / H93

Mr. GRIJALVA. Madam Speaker, I
ihank the gentlewoman from Colorado
fur yielding time.

I will be very brief, Madam Speaker.
There is really nothing left to say. This
challenge brought by Members of this
House, Republican Members from this
House from Arizona and a Senator
from Texas, the whole discussion
today, this challenge to the 11 electoral
votes that are designated for President
Biden and Vice President Harris, the
discussion today proves there is no
merit to denying those electoral votes.
There is no legal standing. The courts
have proven that in Arizona time and
time again. There is no precedent.
There was no constitutional violation.

But we are here today, Madam
Speaker, because of one man and those
who are desperate to please him.

So what do we have to show for this
process today? Fear, a lockdown, vio-
lence, and, regrettably and = sadly,
death, arrests, present and real danger,
threats, an assault on our institution,
this House, this Congress, and the very
democracy that we practice here.

And to what end? What did we ac-
complish?

The reality is that the challenges
will be defeated. Come January 20,
President Biden and Vice President
Harris will be the President and Vice
President of the United States.

So what have we accomplished? To
further divide this Nation? To continue
to fan the same rhetoric of division and
us versus them? To paralyze and dis-
mantle our democracy? Is that what we
attempted to accomplish today?

The mob that attacked this institu-
tion, I hold no Member specifically re-
sponsible for that madness that was
around us, but we do share a responsi-
bility, my friends, to end it. It is past
time to accept reality, to reaffirm our
democracy and move on.

I would urge my colleagues from Ari-
zona who filed this challenge to with-
draw their challenge to this, to Arizona
and to the electors that have been cho-
sen to give their 11 votes to the win-
ners in that election.

But if that doesn’t happen, then I
would urge my colleagues to reject this
challenge and defend all voters, defend
the voters of Arizona and that democ-
racy that we practice daily in the rep-
resentation of our constituents. That is
what is at stake today.

Ms. DEGETTEH. Madam Speaker, on
Sunday, every Member in this Chamber
took an oath to uphold the Constitu-
tion, and there is only one vote tonight
for those who took that oath, and that
vote is to reject this challenge.

The SPEAKER. All time for debate
has expired.

The question is, Shall the objection
to the Arizona electoral college vote
count submitted by the gentleman
from Arizona (Mr. GOSAR) and the Sen-
ator from Texas (Mr. CRUZ) be agreed
to.

The question was taken; and the
Speaker announced that the noes ap-
peared to have it.

Mr.

JORDAN. Madam Speaker,

that I demand the yeas and nays.

The SPEAKER. Pursuant to section
3(s) of House Resolution 8, the yeas and

nays are ordered.

The vote was taken by electronic de-
vice, and there were—yeas 121, nays

303, not voting 7, as follows:

Aderholt
Allen
Arrington
Babin
Baird
Banks
Bergman
Bice (OK)
Biggs
Bishop (NC)
Bocbert
Bost
Brooks
Budd
Burchett
Burgess
Calvert
Cammack
Car]
Carter (GA)
Carter (TX)
Cawthorn
Cline
Cloud
Clyde
Cole
Crawford
Davidson
DesJarlais
Diaz-Balart
Donalds
Duncan
Dunn
Estes
Fallon
Fischbach
Fitzgerald
Fleischmann
Franklin, C.
Scott
Fulcher

Adams
Aguilar
Allred
Amodei
Armstrong
Auchincloss
Axne
Bacon
Balderson
Barr
Barragan
Bass
Beatty
Bentz
Bera
Beyer
Bishop (GA)
Blumenauer
Blunt Rochester
Bonamici
Bourdeaux
Bowman
Boyle, Brendan
F.
Brown
Brownley
Buchanan
Buck
Bucshon
Bush
Bustos
Butterfield
Carbajal
Cardenas
Carson
Cartwright
Case
Casten
Castor (FL)
Castro (TX)
Chabot
Cheney
Chu

(Roll No. 10]
YEAS—121

Gaetz
Garela (CA)
Gibbs
Gimenez
Gohmert
Good (VA)
Gooden (TX)
Gosar
Graves (MO)
Green (TN)
Greene (GA)
Griffith
Guest
Hagedorn
Harris
Harshbarger
Hartzler
Hern

Herrell

Hice (GA)
Higgins (LA)
Hudson

Issa
Jackson
Jacobs (NY)
Johnson (LA)
Johnson (OH)
Jordan
Joyce (PA)
Kelly (MS)
Kelly (PA)
LaMalia
Lamborn
LaTurner
Lesko

Long
Loudermilk
Lucag
Luetkemeyer
Malliotak!s
Mann

NAYS—303

Cicilline
Clark (MA)
Clarke (NY)
Cleaver
Clyburn
Cohen
Comer
Connolly
Cooper
Correa
Costa
Courtney
Craig
Crenshaw
Crist
Crow
Cuellar
Curtis
Davids (KS)
Davis, Danny K.
Davis. Rodney
Dean
DeFazio
DeGette
DeLauro
DelBene
Delgado
Demings
DeSaulnter
Deutch
Dingell
Doggett
Doyle, Michae]
F

Emmer
Escobar
Eshoo
Espaillat
Evans
Feenstra
Ferguson
Fitzpatrick
Fletcher

Mast
McCarthy
McClain
Miller (IL)
Miller (WV)
Moore (AL)
Mullin
Nehls
Norman
Nunes
Obernolte
Palazzo
Palmer
Perry
Pfluger
Posey
Reschenthaler
Rice (SC)
Rogers (AL)
Rogers (KY)
Rose
Rosendale
Rouzer
Rutherford
Scalise
Sessions
Smith (MO)
Smith (NE)
Steube
Tiffany
Timmons
Van Drew
Walberg
Walorski
Weber (TX)
Webster (FL)
Williams (TX)
Wilson (SC)
Wright
Zeldin

Fortenberry
Foster
Foxx
Frankel, Lois
Fudge
Gallagher
Gallego
Garamendi
Garbarino
Garcia (IL)
Garcia (TX)
Golden
Gomez
Gonzales, Tony
Gonzalez (OH)
Gonzalez,
Vicente
Gottheimer
Graves (LA)
Green, Al (TX)
Grijalva
Grothman
Guthrie
Haaland
Harder (CA)
Hayes
Herrera Beutler
Higgins (NY)
Hill
Himes
Hinson
Hollingsworth
Horsford
Houlahan
Hoyer
Huffman
Hulzenga
Jackson Lee
Jacobs (CA)
Jayapal
Jeffries
Johnson (GA)
Johnson (SD)

on

Johnson (TX) Moolenaar Sewell
Jones Mooney Sherman
Joyce (OH) Moore (UT) Sherrill
Kahele Moore (WI) Simpson
Kaptur Morelle Sires
Katko Moulton Slotkin
Keating Mrvan Smith (NJ)
Keller Murphy (FL) Smith (WA)
Kelly (IL) Murphy (NC) Smucker
Khanna Nadler Soto
Kildee Napolitano Spanberger
Kilmer Neal Spartz
Kim (NJ) Neguse Speier
Kind Newhouse Stanton
Kinzinger Newman Stauber
Kirkpatrick Norcross Stefanik
Krishnamoorthi O'Halleran Steil
Kuster Ocasio-Cortez Stevens
Kustoff Omar Stewart
LaHood Owens Stivers
Lamb Pallone Strickland
Langevin Panetta Suozz!
Larsen (WA) Pappas Swalwell
Larson (CT) Pascrell Tak
Latta Payne rege
Lawrence Pelosi pees (CA)
Lawson (FL) Pence aera (MS)
Lee (CA) Perlmutter llega oy
Lee (NY) Petors Titus ps!
Leger Fernandez Phillips Tonko
Levin (CA) Pingree
Levin (MI) Pocan Torres (CA)
Lieu Porter Torres (NY)
Lofgren Pressley Trahan
Lowenthal Price (NC) Trone
Luria Quigley Turner
Lynch Raskin Underwood
Mace Reed Upton
Malinowskt Rice (NY) Van Duyne
Maloney, Richmond Vargas

Carolyn B. Rodgers (WA) Veasey
Maloney, Sean = Ross Vela
Manning Roy Velazquez
Massle Roybal-Allard Wagner
Matsui Ruiz Waltz
McBath Ruppersberger Wasserman
McCaul Rush Schultz
McClintock Ryan Waters
McCollum Sanchez Watson Coleman
McEachin Sarbanes Welch
McGovern Scanlon Wenstrup
McHenry Schakowsky Westerman
McKinley Schiff Wexton
McNerney Schneider Wild
Meeks Sebrader Williams (GA)
Meljer Schrier Wilson (FL)
Meng Schweikert Wittman
Meuser Scott (VA) Womack
Mfume Scott, Austin Yarmuth
Miller-Meeks Scott, David Young

NOT VOTING—7
Biullrakis Hastings Tlald
Brady Kim (CA)
Granger Steel
0 2308
Messrs. MOONEY, WITTMAN,

VICENTE GONZALEZ

YOUNG,

of Texas,

and GROTHMAN changed

their vote from ‘‘yea”’ to ‘‘nay.”

Messrs.

JOHNSON

RESCHENTHALER,
WALORSKI changed their vote from
“nay’* to “yea.”
So the objection was not agreed to.
The result of the vote was announced
as above recorded.
A motion to reconsider was laid on

the table.

Stated against:
Mrs. KIM of California. Madam Speaker, |

was unavoidably detained. Had |

and

of Ohio,
Mrs.

been

present, | would have voted “nay” on rollcall

No. 10.

The SPEAKER. The Clerk will now

notify the Senate of the action of the
House, informing that body that the
House is now ready to proceed in joint
session with the further counting of
the electoral vote for the President and
the Vice President.
112

intent on violent sedition and insurrec-
tion against our beloved democratic
Republic.

Here is Abraham Lincoln right before
the war. At what point, then, is the ap-
proach of danger to be expected? I
would answer, if it ever reaches us, it
must spring up amongst us. It cannot
come from abroad. If destruction be
our lot, we must, ourselves, be its au-
thor and its finisher.

Madam Speaker, my family suffered
an unspeakable trauma on New Year’s
Eve a week ago. But mine was not the
only family to suffer such terrible pain
in 2020. Hundreds of thousands of fami-
lies in America are still mourning
their family members. Many families
represented in the Congress are still
mourning their family members who
have been taken away from us by
COVID-19, by the opioid crisis, by can-
cer, by gun violence, by the rising fa-
talities associated with the crisis in
mental and emotional health.

Enough, my beloved colleagues. It is
time for America to heal. It is time for
our families and communities to come
together. Let us stop pouring salt in
the wounds of America for no reason at
all. Let us start healing our beloved
jand and our wonderful people.

The SPEAKER. All time for debate
has expired.

The question is, Shall the objection
submitted by the gentleman from
Pennsylvania (Mr. PERRY) and the Sen-
ator from Missouri (Mr. HAWLEY) be
agreed to.

The question was taken; and the
Speaker announced that the noes ap-
peared to have it.

Mr. KELLY of Pennsylvania. Madam
Speaker, on that I demand the yeas
and nays.

The SPEAKER. Pursuant to section
3(s) of House Resolution 8, the yeas and
nays are ordered.

Members are reminded to vote when
their group is called and to leave the
Chamber after they have voted.

The vote was taken by electronic de-
vice, and there were—yeas 138, nays
282, not voting 11, as follows:

(Roll No. 14)

YEAS—138
Aderholt Cole Green (TN)
Allen Crawford Greene (GA)
Arrington Davidson Griffith
Babin DesJarlais Guest
Baird Diaz-Balart Hagedorn
Banks Donalds Harris
Bentz Duncan Harshbarger
Bergman Duno Hartzler
Bice (OK) Estes Hern
Biggs Fallon Herre}!
Bishop (NC) Fischbach Hice (GA)
Boebert Fitzgerald Higgins (LA)
Bost Fleischmann Hudson
Brooks Foxx Issa
Budd Franklin, C. Jackson
Burchett Scott Jacobs (NY)
Burgess Falcher Johnson (LA)
Calvert Gaetz Johnson (OH)
Cammack Garcia (CA) Jordan
Carl Gibbs Joyce (PA)
Carter (GA) Gimenez Keller
Carter (TX) Gohmert Kelly (MS)
Cawtborn Good (VA} Kelly (PA)
Chabot Gooden (TX) Kustolf
Cline Gosar LaMalfa
Cloud Graves (LA) Lamborn
Clyde Graves (MO) Lesko

Long
Loudermilk
Lucas
Luetkemeyer
Maliiotakis
Mann

Mast
McCarthy
McClaln
Meuser
Miller (IL)
Miler (WV)
Mooney
Moore (AL)
Mullin
Murphy (NC)
Nehls
Norman
Nunes
Obernolte

Adams
Aguilar
Allred
Amodei
Armstrong
Auchincloss
Axne
Bacon
Balderson
Barr
Barragan
Bass
Beatty
Bera
Beyer
Bishop (GA)
Blumenauer
Blunt Rochester
Bonamici
Bourdeaux
Bowman
Boyle, Brendan
F.
Brown
Brownley
Buchanan
Bucshon
Bush
Bustos
Butterfield
Carbajal
Cardenas
Carson
Cartwright
Case
Casten
Castor (FL)
Castro (TX)
Cheney
Chu
Cicilline
Clark (MA)
Clarke (NY)
Cleaver
Clyburn
Cohen
Comer
Connolly
Cooper
Correa
Costa
Courtney
Craig
Crenshaw
Crist
Crow
Cuellar
Curtis
Davids (KS)
Davis, Danny K.
Davis, Rodney
Dean
DeFazio
DeGette
DeLauro
DelBene
Delgado
Demings
DeSaulnier
Deutch
Dingell
Doggett
Doyle, Michael
F.

Emmer
Escobar
Eshoo

Owens
Palazzo
Palmer
Pence

Perry
Pfluger
Posey
Reschenthaler
Rice (SC)
Rogers (AL)
Rogers (KY)
Rose
Rosendale
Rouzer
Rutherford
Scalise
Schweikert
Sessions
Smith (MO)
Smith (NE)

NAYS—282

Espalllat
Evans
Feenstra
Ferguson
Fitzpatrick
Fletcher
Fortenberry
Foster
Frankel, Loja
Fudge
Gallagher
Gallego
Garamendi
Garbarino
Garcia (IL)
Garcia (TX)
Golden
Gomez
Gonzales, Tony
Gonzalez (OH)
Gonzalez,
Vicente
Gotthetmer
Green, Al (TX)
Grijalva
Grothman
Guthrie
Haaland
Harder (CA)
Hayes
Herrera Beutler
Higgins (NY)
ilk
Himes
Hinson
Hollingsworth
Horsford
Houlahan
Hoyer
Hufiman
Huizenga
Jackson Lee
Jacobs (CA)
Jayapal
Jefiries
Johnson (GA)
Johnson (SD)
Johnson (TX)
Jones
Kahele
Kaptur
Katko
Keating
Kelly (IL)
Khanna
Kildee
Kilmer
Kim (CA)
Kim (NJ)
Kind
Kinzinger
Kirkpatrick
Krishnamoorthi
Kuster
LaHood
Lamb
Langevin
Larsen (WA)
Larson (CT)
Latta
Lawrence
Lawson (FL)
Lee (CA)
Lee (NV)
Leger Fernandez
Levin (CA)
Levin (MI)

Smucker
Stelanik
Steube
Stewart
Thompson (PA)
Tiffany
Timmons
Van Drew
Van Duyne
Walberg
Walorski
Weber (TX)
Webster (FL)
Williams (TX)
Wilson (SC)
Wittman
Wright

Zeldin

Lieu
Lofgren
Lowenthal
Luria
Lynch
Mace
Malinowski
Maloney,
Carolyn B,
Maloney, Sean
Manning
Massie
Matsul
McBath
McCaul
McClintock
McCollum
McHachin
McGovern
McHenry
McKinley
McNerney
Meeks
Meijer
Meng
Mfume
Miller-Meeks
Moolenaar
Moore (UT)
Moore (WI)
Morelle
Moulton
Mrvan
Murphy (FL)
Nadler
Napolitano
Neal
Neguse
Newhouse
Newman
Norcross
O'Halleran
Ocasto-Cortez
Omar
Pailone
Panetta
Pappas
Pascrell
Payne
Pelosi
Perlmutter
Peters
Phillips
Pingree
Pocan
Porter
Pressley
Price (NC)
Quigley
Raskin
Reed
Rice (NY)
Richmond
Rodgers (WA)
Ross
Roy
Roybal-Allard
Rulz
Ruppersberger
Rueh
Ryan
Sanchez
Sarbanes
Scanlon
Schakowsky
Senlff
Schneider

Jp mh (
Case 1:21-cv-O056O®BBESSOONMENtRECORIed OF OLIgH bade a Hob dats 6

lode

021

Schrader Stevens Vela
Schrier Stivers Velazquez
Scott (VA) Strickiand Wagner
Scott. Austin Suozzi Waltz
Sewell Swal well Wasserman
Sherman Takano Schultz
Sherrill Taylor Waters
Simpson Thompson (CA) °
Sires Thompson (MS) 7 cidieliiae

elch
Slotkin Titus Wenstrup
Smith (NJ) Tonko ;
Smith (WA) Torres (CA) Westerman
Soto Torres (NY) Wexton
Spanborger Trahan Wild
Spartz Turner Williams (GA)
Speior Underwood Wilson (FL)
Stanton Upton Womack
Stauber Vargas Yarmuth
Steil Veascy Young

NOT VOTING—1]
Billrakis Hastings Steel
Brady Joyce (OH) Tlaib
Buck LaTurner Trone
Granger Scott, David
0 0308

Ms. CLARKE of New York changed her
vote from “‘yea’’ to ‘‘nay.”’

So the objection was not agreed to.

The result of the vote was announced
as above recorded.

A motion to reconsider was laid on
the table.

The SPEAKER. The Clerk will now
notify the Senate of the action of the
House, informing that body that the
House is now ready to proceed in joint
session with the further counting of
the electoral vote for the President and
Vice President.

 

FURTHER MESSAGE FROM THE
SENATE

A further message from the Senate
by Ms. Byrd, one of its clerks, an-
nounced that the Secretary of the Sen-
ate shall inform the House of Rep-
resentatives that the Senate is ready
to proceed in joint session with the fur-
ther counting of the electoral votes for
President and Vice President.

(By unanimous consent, Mr. HOYER
was allowed to speak out of order.)

HONORING SHUWANZA GOFF
Mr. HOYER. Madam Speaker, this
would not be the time I would have
chosen, but it may be the last time
that we are in session before the new
administration comes in.

We are losing an extraordinary young
woman who has been with me for over
a decade and who is our floor leader,
our floor director. All of you know her.
Her name is Shuwanza Goff. and she
has been with me for a significant pe-
riod of time.

Shuwanza is a wonderful person. And
the problem with having wonderful.
talented, good staff is that at an ad-
ministration change, they steal your
people. It is just a terrible thing that
happens. Two of my staff. Shuwanza
Goff and Mariel Saez, will be going to
the administration as well. and I have
asked the administration to please do
not take any more of my people.

But Shuwanza Goff has just been ex-
traordinary. Those of you who have
dealt with her understand how bright
she is.
H114

that the teller has verified to be reg-
ular in form and authentic?

There was no objection.

The VICE PRESIDENT. Hearing
none, this certificate from Vermont.
the Parliamentarian has advised me, is
the only certificate of vote from the
State that purports to be a return from
the State and that has annexed to ita
certificate of an authority from that
State purporting to appoint or ascer-
tain electors.

Senator BLUNT. Mr. President, the
certificate of the electoral vote of the
State of Vermont seems to be regular
in form and authentic, and it appears
therefrom that Joseph R. Biden, Jr., of
the State of Delaware received 3 votes
for President and KAMALA D. HarRRIS of
the State of California received 3 votes
for Vice President.

The VICE PRESIDENT. Are there
any objections to counting the certifi-
cate of the vote of the State of
Vermont that the teller has verified as
regular in form and authentic?

There was no objection.

The VICE PRESIDENT. Hearing
none, this certificate from the Com-
monwealth of Virginia, the Parliamen-
tarian has advised, is the only certifi-
cate of vote from that State that pur-
ports to be a return from the State and
that has annexed to it a certificate of
an authority from that same State pur-
porting to appoint or ascertain elec-
tors.

Ms. LOFGREN. Mr. President, the
certificate of the electoral vote of the
Commonwealth of Virginia seems to be
in regular in form and authentic, and it
appears therefrom that Joseph R.
Biden, Jr., of the State of Delaware re-
ceived 13 votes for President and
KAMALA D. HARRIS of the State of Cali-
fornia received 13 votes for Vice Presi-
dent.

The VICE PRESIDENT. Are there
any objections to counting the certifi-
cate of the vote of the Commonwealth
of Virginia that the teller has verified
as appearing regular in form and au-
thentic?

There was no objection.

The VICE PRESIDENT. Hearing
none, this certificate from Washington,
the Parliamentarian has advised, is the
only certificate of vote from that State
that purports to be a return from the
State and that has a certificate of an
authority from the same State pur-
porting to appoint or ascertain elec-
tors.

Senator KLOBUCHAR. Mr. Presi-
dent, the certificate of the electoral
vote of the State of Washington seems
to be regular in form and authentic,
and it appears therefrom that Joseph
R. Biden, Jr., of the State of Delaware
received 12 votes for President and
KAMALA D. HaRRIS of the State of Cali-
fornia received 12 votes for Vice Presi-
dent.

The VICE PRESIDENT. Are there
any objections to counting the certifi-
cate of the vote of the State of Wash-
ington that the teller has verified and
appears to be regular in form and au-
thentic?

There was no objection.

The VICE PRESIDENT. Hearing
none, this certificate fron. West Vir-
ginia, the Parliamentarian has advised,
is the only certificate of vote from that
State that purports to be a return from
the State and that has annexed to it a
certificate of an authority from the
State purporting to appoint or ascer-
tain electors.

Mr. RODNEY DAVIS of ILLINOIS.
Mr. President, the certificate of the
electoral vote of the State of West Vir-
ginia seems to be regular in form and
authentic, and it appears therefrom
that Donald J. Trump of the State of
Florida received 5 votes for President
and MICHAEL R. PENCE of the State of
Indiana received 5 votes for Vice Presi-
dent.

The VICE PRESIDENT. Are there
any objections to counting the certifi-
cate of the vote for the State of West
Virginia that the teller has verified ap-
pears to be regular in form and authen-
tic?

There was no objection.

The VICE PRESIDENT. Hearing
none, this certificate from Wisconsin,
the Parliamentarian has advised, is the
only certificate from that State that
purports to be a return from the State
and that has annexed to it a certificate
of an authority from the State pur-
porting to appoint or ascertain elec-
tors.

Ms. LOFGREN. Mr. President, the
certificate of the electoral vote of the
State of Wisconsin seems to be regular
in form and authentic, and it appears
therefrom that Joseph R. Biden, Jr., of
the State of Delaware received 10 votes
for President and KAMALA D. HaRRIs of
the State of California received 10
votes for Vice President.

The VICE PRESIDENT. For what
purpose does the gentleman from Texas
rise?

Mr. GOHMERT. Mr. President, I ob-
ject to the electoral votes of the State
of Wisconsin because 71 House Mem-
bers, all of who condemn violence as we
witnessed today, are firmly committed
to the resolution of disagreements in
civil, lawful, peaceful institutions with
full and fair debate, free of violence.
And though not a single court has al-
lowed an evidentiary hearing to listen
to the significant body of evidence of
fraud, and though some seize on the
court’s failure to misrepresent that no
court would listen to the evidence as
saying evidence did not exist: while
Democrat leaders in Milwaukee ille-
gally and unconstitutionally created
more than 200 illegal polling places;
tens of thousands of votes were
changed by workers, despite election
workers’ objections, plus so many
other illegalities to fraudulently create
a 20,000-vote lead, we object, along with
a Senator who now has withdrawn his
objection.

The VICE PRESIDENT. Sections 15
and 17 of title 3 of the United States
Code require that any objection be pre-
sented in writing, signed by a Member
of the House of Representatives and a
Senator.

At Vill oe Sh 7
Case 1:21-cv-O05SOWNGBREBNONeht RECORIBd OPYOLIZE “Pl Ve of Sanhry 6, 2021

Is the objection in writing and signed
by a Member and a Senator?

Mr. GOHMERT, It is in writing. It is
signed by a Member, but it is not
signed and objected to by a Senator,
Mr. President.

The VICE PRESIDENT. In that case,
the objection cannot be entertained.

This certificate from Wyoming, the
Parliamentarian has advised, is the
only certificate of vote from that State
and purports to be a return from the
State and has annexed to it the certifi-
cate of an authority from the same
State purporting to appoint or ascer-
tain electors.

Senator BLUNT. Mr. President, the
certificate of the electoral vote of the
State of Wyoming seems to be regular
in form and authentic, and it appears
therefrom that Donald J. Trump of the
State of Florida received 3 votes for
President and MICHAEL R. PENCE of the
State of Indiana received 3 votes for
Vice President.

The VICH PRESIDENT. Are there
any objections to counting a certifi-
cate of the vote of the State of Wyo-
ming that the teller has verified ap-
pears to be regular in form and authen-
tic?

There was no objection.

The VICE PRESIDENT. Hearing
none, the Chair advises Members of
Congress the certificates having been
read, the tellers will ascertain and de-
liver the result to the President of the
Senate.

Senator KLOBUCHAR. The under-
signed, Roy BLUNT and Amy KLOo-
BUCHAR, tellers on the part of the Sen-
ate; ZOE LOFGREN and RODNEY Davis,
tellers on the part of the House of Rep-
resentatives, report the following as
the result of the ascertainment and
counting of the electoral votes for
President and Vice President of the
United States for the term beginning
on the 20th day of January, 2021. The
report we make is that Joe Biden and
KAMALA HARRIS will be the President
and the Vice President, according to
the ballots that have been given to us.

The tellers delivered to the President
of the Senate the following statement
of results:

JOINT SESSION OF CONGRESS FOR THE COUNTING
OF THE ELECTORAL VOTES FOR PRESIDENT
AND VICE PRESIDENT OF THE UNITED
STATES—OFFICIAL TALLY
The undersigned, Roy BLUNT and

AMy KLOBUCHAR tellers on the part of
the Senate, ZOE LOFGREN and RODNEY
DAVIS tellers on the part of the House
of Representatives, report the fol-
Jowing as the result of the ascertain-
ment and counting of the electoral
vote for President and Vice President
of the United States for the term be-
ginning on the twentieth day of Janu-
ary. two thousand and twenty one.

 

For Viee President

Kamala
O. Harris

For President

 

Electoral votes
ol each State Joseph R.
Biden, Jr.

Donald J
Trump

Michael
R. Pence

 

Alabama—3
Alaska—3 ._
Anzona—11 we torrente
Arkansas—6 oP Oita 6

 

=e 9
sii ie 4

b m2

   

 

 

 

 
| aR o A i;
January 6, 2@3e 1:21-cv-O0O560NGREBVAM ht RECORBG-OBIOUBE page id ae P5 bts

 

For President For Vice President

Donald J.
Trump

Electoral votes
sl each State

 

Kamala
D, Harris

Michael
R. Pence

Joseph R
Biden, Jr.

 

Califomia—ss
Colorado—9 ...
Connecticut—7
Delaware—3 ee
District of Columbia—3
Firda—29

    

Georgla—lo ...
Mawali—4 ......
Idgho—4
Hineis—20
Indiana—t
lowa—6

 

  

  
   
   
 
    
  
  

Kentucky—8
Louisiana—t ..
Maine— ...
Maryland—10 .. si
Massachusetts—11

Michigan—16 .
Minnesota—10
Mississippi—6
Missouri—l0 .
Montana—3
Nebrasha—5
Nevada—t ...._
New (emeste 4
New Jersep—14
New Maxira—5
New York—29
North Carolina—I5 ....
North Dakota—3 ..
Ohio—18 .....

 

 

 

 

Rhode Island—4 ..
South Carolina—9
South Dakcta—3 ..
Tennessee—1 1
Texas—38

Utah— ....
Vermont—3
Virginia—l3 ...
Washington—12
West Virginia—s .

 

   
 
 
  
  
  
   

we

  
   
   

 

 

 

 

 

Roy BLUNT,
AMY KLOBUCHAR,
Tellers on the part of
the Senate.
ZOE LOFGREN,
RODNEY Davis,
Teilers on the part of
the House of Rep-
resentatives.

The VICE PRESIDENT. The state of
the vote for President of the United
States, as delivered to the President of
the Senate, is as follows:

The whole number of the electors ap-
pointed to vote for President of the
United States is 538, of which a major-
ity is 270.

Joseph R. Biden, Jr., of the state of
Delaware, has received for President of
the United States 306 votes;

Donald J. Trump, of the state of
Florida, has received 232 votes;

The state of the vote for Vice Presi-
dent of the United States, as delivered
to the President of the Senate, is as
follows:

The whole number of the electors ap-
pointed to vote for Vice President of
the United States is 538, of which a ma-
jority is 270.

KAMALA D. HARRIS, of the state of
California, has received for Vice Presi-
dent of the United States 306 votes;

MICHAEL R. PENCE, of the state of In-
diana, has received 232 votes.

This announcement of the state of
the vote by the President of the Senate
shall be deemed a sufficient declara-
tion of the persons elected President
and Vice President of the United
States, each for the term beginning on
the twentieth day of January, two

thousand and twenty one, and shall be
entered, together with the list of the
votes, on the Journals of the Senate
and House of Representatives.

0340

The VICE PRESIDENT. The whole
number of electors appointed to vote
for President of the United States is
538. Within that whole number, a ma-
jority is 270.

The votes for President of the United
States are as follows:

Joseph R. Biden, Jr., of the State of
Delaware has received 306 votes.

Donald J. Trump of the State of Flor-
ida has received 232 votes.

The whole number of electors ap-
pointed to vote for Vice President of
the United States is 538. Within that
whole number, a majority is 270.

The votes for Vice President of the
United States are as follows:

KaAMALA D. HARRIS of the State of
California has received 306 votes.

Michael R. Pence of the State of Indi-
ana has received 232 votes.

This announcement of the state of
the vote by the President of the Senate
shall be deemed a sufficient declara-
tion of the persons elected President
and Vice President of the United
States, each for the term beginning on
the 20th day of January, 2021, and shall
be entered, together with the list of the
votes, on the Journals of the Senate
and House of Representatives.

The Chair now recognizes for the pur-
pose of a closing prayer the 62nd Chap-
lain of the United States Senate, Chap-
lain Barry C. Black.

Chaplain BLACK. Lord of our lives
and sovereign of our beloved Nation,
we deplore the desecration of the
United States Capitol Butlding, the
shedding of innocent blood, the loss of
life, and the quagmire of dysfunction
that threaten our democracy.

These tragedies have reminded us
that words matter and that the power
of life and death is in the tongue. We
have been warned that eternal vigi-
lance continues to be freedom’s price.

Lord, You have helped us remember
that we need to see in each other a
common humanity that reflects Your
image. You have strengthened our re-
solve to protect and defend the Con-
stitution of the United States against
all enemies domestic, as well as for-
eign.

Use us to bring healing and unity to
a hurting and divided Nation and
world. Thank You for what You have
blessed our lawmakers to accomplish
in spite of threats to liberty.

Bless and keep us. Drive far from us
all wrong desires, incline our hearts to
do Your will, and guide our feet on the
path of peace. And God bless America.

We pray in Your sovereign name.

Amen.

The VICE PRESIDENT. The purpose
of the joint session having concluded,
pursuant to Senate Concurrent Resolu-
tion 1, 117th Congress, the Chair de-
Clares the joint session dissolved.

(Thereupon, at 3 o’clock and 44 min-
utes a.m., the joint session of the two
Houses of Congress was dissolved.)

The SPEAKER pro tempore (Ms.
JACKSON LEE). Pursuant to Senate Con-
current Resolution 1, the electoral vote
will be spread at large upon the Jour-
nal.

 

ADJOURNMENT

The SPEAKER pro tempore. Pursu-
ant to section 5(a)(1)(B) of House Reso-
lution 8, the House stands adjourned
until 11 a.m. on Monday, January 11,
2021,

Thereupon (at 3 o’clock and 48 min-
utes a.m.), under its previous order, the
House adjourned until Monday, Janu-
ary 11, 2021, at 11 a.m.

 

PUBLIC BILLS AND RESOLUTIONS

Under clause 2 of rule XII, public
bills and resolutions of the following
titles were introduced and severally re-
ferred, as follows:

By Mr. CLOUD (for himself, Mr. ALLEN,
Mr. STzuBE, Mr. Davipson, Mr.
BERGMAN, Mr. PALMER, Mr. RUTHER-
FORD, and Mr. BAIRD):

H.R. 217. A bill to amend title 38, United
States Code, to direct the Secretary of Vet-
erans Affairs to enforce the licensure re-
quirement for medical providers of the De-
partment of Veterans Affairs; to the Com-
mittee on Veterans’ Affairs.

By Mr. PFLUGER (for himself, Mr.
Tony GONZALES of Texas, Mrs. BICE
of Oklahoma, Mr. JACKSON, Ms.
HERRELL, Mr. BABIN, Mr. Roy, Mr.
CRENSHAW, Mr. FALLON, and Mr.
ARRINGTON):

H.R, 218. A bill to prohibit the Secretary of
the Interior and the Secretary of Agriculture
from issuing moratoriums on issuing new oil
and gas leases and drill permits on certain
Federal lands; to the Committee on Natural
Resources, and in addition to the Committee
on Agriculture, for a period to be subse-
quently determined by the Speaker, in each
case for consideration of such provisions as
fall within the jurisdiction of the committee
concerned.

By Mr. DOGGETT:

H.R. 219. A bill to amend the Trade Act of
1974 to exclude from eligibility for the gener-
alized system of preferences any country
that fails to effectively enforce its environ-
mental laws or meet its international envi-
ronmental obligations, and for other pur-
poses; to the Committee on Ways and Means.

By Mr. EMMER (for himself and Mr.
RODNEY DAVIS of Ilinois):

H.R. 220. A bill to make supplemental ap-
propriations to carry out farm stress pro-
grams, provide for expedited additional sup-
port under the farm and ranch stress assist-
ance network, and for other purposes; to the
Committee on Agriculture.

By Ms. ESHOO:

H.R. 221. A bill to amend title 5, United
States Code, to modify the oath of office
taken by individuals in the civil service or
uniformed services, and of other purposes; to
the Committee on Oversight and Reform.

By Ms. ESHOO (for herself and Mr.
McBACHIN):

H.R. 222. A bill to treat the Tuesday next
after the first Monday in November in the
same manner as any legal public holiday for
purposes of Federal employment, and for
other purposes; to the Committee on Over-
sight and Reform.

By Mr. ESPAILLAT (for himself and
Mr. SIREs):

H.R. 223. A bill to direct the Secretary of
Health and Human Services to reimburse
ost!) .. Ay f
January 6, 208%e 1:21-cv-O05S60MBRE BOCINMENtRECORIS dC OS4ALA2iE paghld ie by P5 } ¢ oy

count the same as every other Amer-
icen. We owe our first duty to the
American people, following proce-
dures—like the Electoral Count Act—
used for nearly 150 years.

It is my fervent hope that our State
legislatures will consider meaningful
election reform to ensure that our elec-
tion laws are applied uniformly, to en-
sure the technology we use is accurate
and secure, and, most importantly, to
ensure that all Americans treasure our
precious right to vote and feel their
voices are heard. States are at the very
center of elections in our country and
will remain so.

Many ask why Congress should be in-
volved in election matters that have
been considered by the courts. Some
argue that Congress’ role in certifying
our Presidential elections is merely
ministerial. Under our constitutional
separation of powers, it is too often
forgotten that Congress has the right
and duty to interpret the Constitution,
especially on matters which by the
Constitution have been delegated to
Congress, like the electoral count. Con-
gress interpreted the Twelfth Amend-
ment in passing the Electoral Count
Act in 1887 and continues to breathe
new life into these provisions by its ac-
tions today. Our Founders understood
Congress would play a key role in de-
bating constitutional issues as a co-
equal branch of government. Thomas
Jefferson commented in an 1819 letter
that ‘‘each of the three departments [of
government) has equally the right to
decide for itself what is its duty under
the Constitution.”

I remain deeply concerned that the
electoral votes of the Commonwealth
of Pennsylvania were not ‘regularly
given’’ under Pennsylvania law, as re-
quired by the Electoral Count Act. Se-
rious concerns have been raised about
the constitutionality of Pennsylvania’s
vote-by-mail statute. Also, Pennsyl-
vania election law may have been ap-
plied unevenly by State officials, in-
cluding signature verification and
voter identification requirements.

In 2005, Senator Barbara Boxer and
the late Representative Stephanie
Tubbs Jones objected to the slate of
electors from Ohio, They rightfully
drew attention to the fact that many
African-Americans and other commu-
nities suffered disproportionate wait
times at the polls, broken voting ma-
chines, and high ballot rejection rates.
Raising this objection led to some of
these issues being remedied and more
Americans having the precious oppor-
tunity to vote. That is a legacy our
Senate and every American should
value today.

Thank you.

The VICE PRESIDENT. The majority
leader.

Mr. McCONNELL. Mr. President, I
yield 5 minutes to the Senator from
South Carolina, Senator GRAHAM.

The VICE PRESIDENT. The Senator
from South Carolina.

Mr. GRAHAM. Many times, my State
has been the problem. I love it. That is
where I want to die but no time soon.

Tim and I have a good relationship. I
love TIM Scorr. In 1876, South Caro-
lina, Louisiana, and Florida sent two
slates of electors—they had two Gov-
ernors. by the way—and we didn’t
know what to do. Why did South Caro-
lina, Florida, and Louisiana do it? To
hold the country hostage to end Recon-
struction. It worked.

The Commission was 8 to 7. It did
work. Nobody accepted it. The way it
ended is when Hayes did a deal with
these three States: You give me the
electors. I will kick the Union Army
out. The rest is history. It led to Jim
Crow. If you are looking for historical
guidance, this is not the one to pick.

If you are looking for a way to con-
vince people there was no fraud, having
a commission chosen by NANCY PELOSI,
MITCH MCCONNELL, and John Roberts is
not going to get you to where you want
to go. It ain't gonna work. So it is not
going to do any good. It is going to
delay, and it gives credibility to a dark
chapter of our history. That is why I
am not with you, but I will fight to my
death for you. You are able to object.
You are not doing anything wrong.
Other people have objected. I just
think it is a uniquely bad idea to delay
this election.

Trump and I have had a hell of a
journey. I hate it being this way. Oh,
my God, I hate it. From my point of
view, he has been a consequential
President. But today, the first thing
you will see, all I can say is, count me
out. Enough is enough. I tried to be
helpful. But when the Wisconsin su-
preme court ruled 4 to 3 that they
didn’t violate the Constitution of Wis-
consin, I agreed with the three, but I
accept the four. If Al Gore can accept 5
to 4 he is not President, I can accept
Wisconsin 4 to 3.

Pennsylvania went to the Second Cir-
cuit. So much for all the judges being
in Trump’s pocket. They said: No, you
are wrong. I accept the Pennsylvania
Second Circuit that Trump’s lawsuit
wasn't right.

Georgia, they said the secretary of
state took the law in his own hands,
and he changed the election laws un-
lawfully. A Federal judge said no. I ac-
cept the Federal judge, even though I
don’t agree with it.

Fraud. They say there is 66,000 people
in Georgia under 18 voting. How many
people believe that? I asked: Give me
10. I haven’t had one. They said 8,000
felons in prison in Arizona voted. Give
me 10. I haven’t gotten one.

Does that say there are problems in
every election? I don't buy this.
Enough is enough. We got to end it.

Vice President PENCE, what they are
asking you to do, you won't do because
you can’t.

Talk about interesting times. I asso-
ciate myself with RaNnD PauL. How
many times will you hear that? The
mob has done something nobody else
could do to get me and Rand to agree.
Rand is right. If you are a conserv-
ative, this is the most offensive con-
cept in the world that a single person
could disenfranchise 155 million people.

(T]he President of the Senate shall, in the
presence of the Senate and the House of Rep-
resentatives, open all certificates and the
votes shall then be counted;-The person hav-
ing the greatest number of votes for Presi-
dent shall be President.

Where in there does it say that Mike
can say, ‘“‘I don’t like the results; IJ
want to send them back to the States;
I believe there was fraud’’?

To the conservatives who believe in
the Constitution, now is your chance
to stand up and be counted.

Originalism, count me in. It means
what it says.

So Mike—Mr. Vice President, just
hang in there. They said: We can count
on Mike. All of us can count on the
Vice President. You are going to do the
right thing. You are going to do the
constitutional thing. You have a son
who flies F-35s. You have got a son-in-
law flying F-18s. They are out there
flying so we can get it right here.

There are people dying, to my good
friend from Lllinois, to make sure we
have a chance to argue among our-
selves, and when it is over, it is over. It
is over.

The final thing. Joe Biden. I have
traveled the world with Joe. I hoped he
lost. I prayed he would lose. He won.
He is the legitimate President of the
United States. I cannot convince peo-
ple, certain groups, by my words, but I
will tell you by my actions that maybe
I, above all others in this body, need to
say this. Joe Biden and KAM4LA HARRIS
are lawfully elected and will become
the President and the Vice President of
the United States on January the 20th.

(Applause, Senators rising.)

The VICE PRESIDENT. The majority
leader.

Mr. McCONNELL. Mr. President, I
yield back the balance of our time.

VOTE ON OBJECTION TO COUNTING OF ARIZONA

ELECTORAL VOTES

The VICE PRESIDENT. All time has
expired.

The question is, Shall the objection
submitted by the gentleman from Ari-
zona, Mr. GOSAR, and the Senator from
Texas, Mr. Cruz, and others be sus-
tained?

Mr. McCONNELL. Mr. President, I
ask for the yeas and nays.

The VICE PRESIDENT. Is there a
sufficient second?

There is a sufficient second.

The clerk will call the roll.

The senior assistant legislative clerk
called the roll.

The result was announced—yeas 6,
nays 93, as follows:

{Rollcall Vote No. 1 Leg.)

YEAS—6

Cruz Hyde-Smith Marshall
Hawley Kennedy Tuberville

NAYS—93
Baldwin Brown Coons
Barrasso Burr Comyn
Bennet Cantwell Cortez Masto
Blackburn Capito Cotton
Blumenthal Cardin Cramer
Blunt Carper Crapo
Booker Casey Daines
Boozman Cassidy Duckworth
Braun Collins Durbin
S32

Ernst Loeffler Sasse
Feinstein Lujan Schatz

© ischer Lummis Schumer
Gillibrand Manchin Scott (FL)
Graham Markey Scott (SC)
Grassley McConnell Shaheen
Hagerty Menendez Shelby
Harris Merkley Sinema
Hassan Moran Smith
Heinrich Murkowski Stabenow
Hickenlooper Murphy Sullivan
Hirono Murray Tester
Hoeven Paul Thune
Inhole Peters Tillis
Johnson Portman Toomey
Kaine Reed Van Hollen
Kelly Risch Warner
King Romney Warren
Klobuchar Rosen Whitehouse
Lankford Rounds Wicker
Leahy Rublo Wyden
Lee Sanders Young

The VICE PRESIDENT. On this vote,
the yeas are 6, the nays are 93.

The objection is not sustained.

The Secretary will notify the House
of the action of the Senate, informing
that body that the Senate is now ready
to proceed to joint session for further
counting of the electoral vote for
President and Vice President.

The majority leader.

Mr. McCONNELL. So, colleagues,
here is where we are. We have a few
more speakers now as we wait for the
House to finish their debate and vote.
We expect the House to finish voting
on Arizona between 11:30 and midnight.

 

MORNING BUSINESS

Mr. McCONNELL. Mr. President, I
ask unanimous consent that the Sen-
ate be in a period of morning business,
with the following Senators permitted
to speak therein for up to 5 minutes
each: Senator TOOMEY, Senator RUBIO,
and Senator CoLLins.

Mr. SCHUMER. And on our side, Sen-
ators WYDEN, HIRONO, and Coons.

The PRESIDING OFFICER (Mr.
BooOZMAN). Without objection, it is so
ordered.

The PRESIDING OFFICER. The Sen-
ator from Pennsylvania.

 

OBJECTION TO
PENNSYLVANIA
VOTES

Mr. TOOMEY. Mr. President, I appre-
ciate the indulgence of my colleagues
allowing me to speak twice today. But
my understanding is that later this
evening, objectors wiil object to the
certification of Pennsylvania’s elec-
toral votes because they disapprove of
the process that my State used in the
last election. So in light of my expec-
tation of this objection, I rise to defend
the right of my citizens, my constitu-
ents, to vote in the Presidential elec-
tion.

Let’s be clear. That is exactly what
this objection is about. It is what it
would do. It would overturn the results
of the Presidential election in Pennsyl-
vania, and it would thereby deny Penn-
sylvania’s voters the opportunity to
even participate in the Presidential
election.

Even if Congress did have the con-
stitutional responsibility to judge the

COUNTING OF
ELECTORAL

worthiness of a State's election proc-
ess, which it does not, rejecting Penn-
sylvania’s electoral votes would still be
wildly out of proportion to the pur-
ported offenses and very damaging to
our Republic.

Let me go through a few facts about
Pennsylvania.

First, some of the objectors and, in
fact, even the President of the United
States this morning have observed that
the Pennsylvania Supreme Court dis-
regarded existing law when it ruled
that mail-in ballots could be counted
even if they arrived up to 3 days after
election day.

Now, the objectors are right about
that. In my view, the Supreme Court of
the United States should overturn that
illegal decision, But only 10,097 ballots
arrived in Pennsylvania during the 3
days after the election, and those 10,097
ballots have been excluded from the
vote count that resulted in President-
Elect Biden winning Pennsylvania by
about 80,000 votes. What greater rem-
edy could the objectors possibly want
than the complete exclusion of the
late-arriving ballots? How could we
possibly invalidate the entire Pennsy]-
vania election over 10,000 votes that
were not even included in the vote
count?

A second charge we heard—and the
Senator from Missouri alluded to it
this evening—is that a 2019 Pennsyl-
vania law that allows mail-in ballots
for any reason—that that might vio-
late the Pennsylvania Constitution.
First of all, as Senator CASEY observed,
this was a bipartisan law passed with
nearly unanimous Republican support.
Clearly, the State legislators and the
Governor believe it is consistent with
the Pennsylvania Constitution.

Secondly, this law was not chal-
lenged when it was passed. It wasn't
challenged when it was applied during
the June primary election. It was chal-
lenged only after President Trump lost
the general election. But 2.6 million
Pennsylvanians voted by mail-in ballot
in the general election. Over 37 percent
of Pennsylvania voters, in good faith,
relied on a law to cast their votes, as
they had done previously. Now, I un-
derstand you can make a theoretical
argument about whether this is con-
sistent with Pennsylvania's Constitu-
tion, and that needs to be resolved for
future elections. But because of this
constitutional question that some peo-
ple have, the objectors want to prevent
Pennsylvania voters from participating
in the Presidential election entirely.
That would be an outrageous remedy
to this purported offense.

A third charge we have heard is that
Pennsylvania officials did not properly
implement Pennsylvania election law
in a variety of other ways. But the
Trump campaign has shown that many
of these issues have—well, first of all,
none of these issues would have
changed the election outcome, but
more importantly, the campaign had
many opportunities, of which it availed
itself, to litigate these issues. They did

Case 1:21-cv-O056ORERERACIMNEDt RECIRISCOSIN CEE ithe Wal bigs EAE 2021

time and again, and they lost repeat-
edly, often in unanimous, bipartisan
decisions.

Some of the objectors also cite
Congress's own failure to investigate
allegations of election irregularities,
and that is their justification for refus-
ing to certify the election results. But
the allegations of election irregular-
ities and fraud have been investigated.
They have been adjudicated. They were
adjudicated in the States in which they
were alleged to have occurred.

In Pennsylvania, the Trump cam-
paign took their case of election irreg-
ularities into the courtroom of Judge
Matthew Brann of the Federal district
court. Judge Brann is a conservative
Republican Federalist Society member.
Here is what he said about the Trump
campaign case:

This court has been presented with
strained legal arguments without merit and
speculative accusations . . . unsupported by
evidence. In the United States of America.
this cannot justify the disenfranchisement of
a single voter, let alone all [the] voters of
the sixth most populated state.

So the campaign then appealed Judge
Brann’s decision to the Third Circuit,
and they drew a three-judge panel, all
Republican-appointed judges, one ap-
pointed by President Trump. The panel
concurred with Judge Brann.

Certainly there were irregularities in
this election—there always are—but
there is no evidence of significant
fraud, conspiracies, or even significant
anomalies that cast any serious doubt
on who actually won the election.

You know, one of the ways you can
tell is to look at the big picture in
Pennsylvania. Look at what happened.
In 2016, President Trump won Pennsyl-
vania by eight-tenths of 1 percent. In
2020, he lost Pennsylvania by a little
over 1 percent. Is there anything at all
that is implausible or surprising about
a 2-percent change in the election out-
come?

Relative to 2016, in Pennsylvania the
President lost a little ground in most
of the rural counties he had carried. He
lost a lot of ground in the big suburban
counties, and he slightly narrowed his
large loss in Philadelphia. There are no
surprises here. This reflects a pattern
that occurred all across the country.

My colleagues, as I have said, it is
not our responsibility to sit in judg-
ment of State election procedures in
the first place. but if it were, there
would not be nearly sufficient reason
to deny my constituents their right to
participate in this Presidential elec-
tion.

Joe Biden won the election. That is
not what I had hoped for, but that is
what happened. It was an honest vic-
tory with the usual minor irregular-
ities that occur in most elections.

We witnessed today the damage that
can result when men in power and re-
sponsibility refuse to acknowledge the
truth. We saw bloodshed because the
demagogue chose to spread falsehoods
and sow distrust of his own fellow
Americans. Let's not abet such decep-
tion. Let’s reject this motion.
S38

President-elect who respects and hon-
ors and understands the significance of
this body.

So we have to take this opportunity
to heal, to hear each other, to com-
promise, to work together, and to see
the real challenges facing the Amer-
ican people and take this last best mo-
ment.

What happened here today should
leave all of us gravely concerned about
the health and the future of our democ-
racy, and the opportunity we will have
2 weeks from today is one we should
not let pass us by.

I yield the floor.

The PRESIDING OFFICER. The Sen-
ator from Massachusetts.

Ms. WARREN. Mr. President, more
than 350,000 of our loved ones have died
from a terrible disease. Small busi-
nesses have gone under, never to re-
open. Millions have lost their jobs, and
too many families don’t know how
they are going to pay the rent or put
groceries on the table.

It is tough out there, but Americans
are fighters, and despite all the chal-
lenges, in November they did what
Americans do when they are unhappy
with their leadership—they voted for
change. They turned their backs on a
sitting President who fans the flames
of hatred while bodies pile up in the
morgue. Instead, they elected a new
President who wants to save lives, to
Save our economy, and to save our de-
mocracy.

Even as the pandemic raged, Ameri-
cans showed up for democracy. States
worked overtime to set up safe sys-
tems, ballot drop boxes, early voting,
and gallons of hand sanitizer. Voters
Mailed their ballots earlier, put on
masks, and stood in line at the polls.
The election of 2020 shattered voting
records.

So here we are on the floor of the
U.S. Senate in the aftermath of a his-
toric election held in the middle of a
pandemic. People are suffering, and we
should be working to get them the help
they need. Instead, we are here becanse
Donald Trump wants to overturn the
results of that election. The Repub-
licans objecting to the results of this
election will be judged by history, but
the rest of us will be judged as well.

It is our responsibility to stand up
for our democracy even while other
Senators work to undermine it.

Losing is hard. I ran for President
myself. It was a hard-fought primary,
but Joe Biden won and I lost. I am not
the only one to live through that; a
number of Senators in this room have
run for President. None of us was suc-
cessful, and when we lost, we conceded
and we got out of the race because that
is how democracy works. None of us
lied about the results. We didn't throw
temper tantrums. We didn’t tell our al-
lies in Congress or the States to over-
turn the results. We didn't feed poi-
sonous propaganda to our supporters.
We didn't urge people to march on
State capitals or to descend on Wash-
ington. We accepted the will of the vot-
ers.

And it is not just us; it is everyone
who has run for President since the be-
ginning of America. Only once in
America’s history have the people who
lost tried to burn down our democracy
on the way out. They caused a civil
war that nearly destroyed our Nation.

Make no mistake, the violence we
witnessed in this Chamber today was
the direct result of the poisonous lies
that Donald Trump repeated again and
again for more than 2 months. His
words have consequences. Our democ-
racy has been grievously injured by
this lying coward.

This effort to subvert our democracy
is not merely one last Presidential tan-
trum. This effort is designed to knock
out the basic pillar on which democ-
racy is founded: the idea that the vot-
ers—not the sitting President and not
the Members of Congress but the voters
decide who will lead this Nation.

A democracy in which the elected
leaders do not bend to the will of the
voters is no democracy. It is a totali-
tarian state. And those who pursue this
effort are supporting a coup.

I urge my colleagues to vote no on
this effort to overthrow our democ-
racy.

I yield the floor.

The PRESIDING OFFICER. The Sen-
ator from Alaska.

 

RECESS SUBJECT TO THE CALL OF
THE CHAIR

Ms. MURKOWSKI. Mr. President, I
ask unanimous consent that the Sen-
ate stand in recess subject to the call
of the chair.

The PRESIDING OFFICER. Without
objection, the Senate stands in recess
subject to the call of the Chair.

Thereupon, the Senate, at 11:25 p.m.,
recessed subject to the call of the Chair
and reassembled at 12:28 a.m. when
called to order by the Vice President.

The VICE PRESIDENT. The majority
leader.

Mr. McCONNELL. I know of no fur-
ther debate.

The VICE PRESIDENT. Pursuant to
S. Con. Res. 1 and section 17, title ITI,
U.S. Code, when the two Houses with-
draw from the joint session to count
the electoral vote for separate consid-
eration of an objection, a Senator may
speak to the objection for 5 minutes
and not more than once. Debate shall
not exceed 2 hours, after which the
Chair will put the question: Shall the
objection be sustained?

The clerk will report the objection
made in the joint session.

The senior assistant legislative clerk
read as follows:

Objection from Senator HAWLEY from Mis-
souri and Representative PERRY from Penn-
sylvania, “We, a U.S. Senator and Member of
the House of Representatives, object to the
counting of the electoral] votes of the State
of Pennsylvania on the ground that they
were not, under all of the known cir-
cumstances, regularly given.”

The VICE PRESIDENT. The majority
leader.

Case 1:21-cv-O056OM6REBOONDANIHEC ORISA OF/Q1 (24, Pide\bilde ap 4 74.7,

Mr. McCONNELL. I know of no fur-
ther debate.
VOTE ON OBJECTION TO COUNTING
PENNSYLVANIA ELECTORAL VOTES
The VICE PRESIDENT. If there is no
further debate, the question is, Shall
the objection submitted by the gen-
tleman from Pennsylvania, Mr. PERRY,
and the Senator from Missouri, Mr.
HAWLEY, be sustained?
Is there a sufficient second?
Mr. THUNE. I ask for the yeas and
nays.
The VICE PRESIDENT. The clerk
will call the roll.
The legislative clerk called the roll.
The result was announced—yeas 7,
nays 92, as follows:
[Rollcall Vote No. 2 Leg.]

YEAS—7
Cruz Lummis Tubervitle
Hawley Marshall
Hyde-Smith Scott (FL)
NAYS—92

Baldwin Graham Peters
Barrasso Grassley Portman
Bennet Hagerty Reed
Blackburn Harris Risch
Blumenthal Hassan Romney
Blunt Heinrich Rosen
Booker Hickenlooper Rounds
Boozman Hirono Rubio
Braun Hoeven Sanders
Brown Inhofe Saase
Burr Johnson Schatz
Cantwell Kaine 8

chumer
Capito Kelly Scott (SC)
Cardin Kennedy Shaheen
Carper King
Casey Klobuchar Shelby
Cassidy Lankford Sinema
Collins Leahy Smith
Coons Lee Stabenow
Cornyn Loeffler Sullivan
Cortez Masto Lujan Tester
Cotton Manchin Thune
Cramer Markey Tillis
Crapo McConnell Toomey
Daines Menendez Van Hollen
Duckworth Merkley Warner
Durbin Moran Warren
Ernst Murkowski Whitehouse
Feinstein Murphy Wicker
Fischer Murray Wyden
Gillbrand Paul Young

The VICE PRESIDENT. On this vote,
the yeas are 7, the nays are 92.

The objection is not sustained.

The Secretary will notify the House
of the action of the Senate, informing
that body that the Senate is now ready
to proceed to Joint Session for further
count of the electoral vote for Presi-
dent and Vice President.

The majority leader.

 

ORDER OF BUSINESS

Mr. MCCONNELL. Mr. President, for
information of all of our colleagues, we
don’t expect additional votes tonight.

 

MESSAGES FROM THE PRESIDENT

Messages from the President of the
United States were communicated to
the Senate by Ms. Roberts, one of his
secretaries.

ES
EXECUTIVE MESSAGES REFERRED

As in executive session the Presiding
Officer laid before the Senate messages
